DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 09/20/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mainville et al. (US Patent No. 8,827,123).
Re: Claim 1, Mainville discloses the claimed invention including a pouring system (Fig. 1), comprising:
a pour spout (20) comprising a hollow interior with a bottom section (56) for insertion into an open end of a container and a top section (54) extending away from the container (Fig. 5-6, Col. 5, lines 20-23, 39-40, pour spout with top and bottom sections); and 
a spout retainer (34) comprising a body having a hollow cavity defined by an interior surface of a wall for receiving said open end (28) of said container (24) (Fig. 1-5, Col. 3, lines 27-30, top section passes through opening before attached to a container);
a top (12, 13) having an opening for passing at least said upper section of said pour spout therethrough, said top comprising a protrusion (13) extending away from an outer surface of said top and surrounding said opening, said protrusion forming an essentially liquid-proof seal with said upper section of said pour spout passing through said opening (Figs. 4, Col. 5, lines 43-53, protrusion forming a seal),
wherein said spout retainer is releasably fixed to said open end of said container and retains said pour spout with respect to said container (Fig. 4, Col. 3, lines 27-30, retainer fixes spout to container); and
said pour spout further comprises an aerator tube (60) extending out of said opening of said top and into said container away from said bottom section of said pour spout (Fig. 4);
said retainer portion and said pour spout form an essentially liquid-proof seal with said open portion of said container (Col. 3, lines 50-55, seals over open portion in the container).
Re: Claims 2 and 8, Mainville discloses the claimed invention wherein said spout retainer retains said top with respect to said pour spout forming an essentially liquid-proof seal between said spout retainer and said pour spout (Fig. 4, Col. 5, lines 43-53, protrusion forming a seal).
Re: Claim 4 and 10, Mainville discloses the claimed invention including said interior surface of said wall of said spout retainer comprises at least one ridge (36) forming an interference fit with at least a portion (32) of an outer surface of said open end of said container received within said cavity of said body of said spout retainer (Depicted in Fig. 4, Col. 3, lines 35-39, screw top inherently provides ridges for threading on the outer surface of the container).
Re: Claim 5, Mainville discloses the claimed invention including sat least said top section of said pour spout is curved (Depicted in Fig. 4).
Re: Claim 6 and 9, Mainville discloses the claimed invention including said top and said wall of said body of said spout retainer are integrally formed (Depicted in Fig. 4).
Re: Claim 7, Mainville discloses the claimed invention including a spout retainer comprising:
a body (34) having a hollow cavity defined by an interior surface of a wall for receiving an open end of a container (Fig. 4); and
a top (12) having an opening for passing at least said upper section of said pour spout therethrough, said top comprising a protrusion (13) extending away from an outer surface of said top and surrounding said opening, said protrusion forming an essentially liquid-proof seal with said upper section of said pour spout passing through said opening (Figs. 4, Col. 5, lines 43-53, protrusion forming a seal),
said pour spout comprises an aerator (60) extending out of said opening of said top and into said container away from a bottom of said pour spout (Fig. 4),
wherein said body is releasably fixed to said open end of said container, and said body and said top form an essentially liquid-proof seal between said container and said pour spout (Fig. 4, Col. 3, lines 27-30, retainer fixes spout to container).
Re: Claim 11 and 13, Mainville discloses the claimed invention including an exterior surface of said body of said spout retainer comprised at least one gripping portion (Figs. 1-4, depict exterior surface capable of being griped thus defining a gripping portion).
Re: Claim 12 and 14, Mainville discloses the claimed invention including an interior surface of said wall of said body of said spout retainer forms an essentially liquid-proof seal with an exterior surface of said container surrounding said open portion of said container (Col. 5, lines 43-53, Fig. 4 depicts an interior of the body sealing against an exterior of the container).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanchis, Hill, Peckels, Zimmerman, Strumor, Chiaramonte, Ebert, Giannos, Mueze, Stransky, Goodman, and Redifer are cited disclosing container mounted spouts with retainers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754